DETAILED ACTION
RE: Qi
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Applicant’s election without traverse of Group I (claims 1-95) in the reply filed on 6/13/2022 is acknowledged.
3.	Claims 1-202 are pending. Claims 96-202 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/13/2022.
4.	Claims 1-95 are under examination.

Claim Objections
5.	Claims 1-95 are objected to because of the following informalities:  
	Claims 1-95 are drawn to a method of treating a subject. In order to treat a subject with daratumumab, daratumumab must be administered to the subject. However, the phrase “providing for administration” in independent claims 1 and 68 does not require administering. 
	Claims 2-5 and 69-70 are objected to for the recitation of “increased likelihood”. Claims 2-5 and 69-70 depend from claims 1 and 68, respectively. Claims 1 and 68 recite “the method achieves an improved clinical efficacy endpoint”. The term “likelihood” describes a probability of increased efficacy.
	Claim 1 is objected to for a grammatical error (“the subject were”).
Claim 2 recites the term “complete response or better”. It is unclear what outcome is considered better than complete response.
For clarity, the full terminologies for “HDC” and “ASCT” in claims 7, 38, 46, 54, 62, and 71, “VGPR” in claims 36 and 69, “MRD” in claims 44 and 69, “CR” in claims 52 and 68 should be provided.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 2-22, 32 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a very good or better” in claim 2 is a relative term which renders the claim indefinite. The term “a very good or better” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 3-22 and 35 are rejected as they depend from claim 2 and failed to  resolve the issue of claim 2.
Claims 23 and 32 are indefinite for being dependent from themselves.
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 35 and 95 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 35 and 95 depend from claims 8 and 72, respectively but fail to further limit claims 8 and 95. Claims 8 and 95 require administering dexamethasone. Claim 35 and 95 recite “wherein dexamethasone can be substituted for a dexamethasone equivalent, wherein the dexamethasone equivalent is methylprednisolone, prednisolone, prednisone or betamethasone, or any combination thereof”.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	
Claim Rejections - 35 USC § 102
10.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


11.	Claim(s) 1-9, 17-31, 36-40, 44-48, 52-56, 60-64, 68-73 and 77-91 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clinical Study NCT02252172 (version 45, posted date: 10/17/2017). 
Due to indefinite nature of claim 23 (see above), for this rejection, claim 23 is interpreted as being dependent from claim 22.
Regarding claims 1-9, 36-40, 44-48, 52-56, 60-64, 68-73, Clinical Study NCT02252172 discloses a method of treating previously untreated multiple myeloma patients who are newly diagnosed and are ineligible for high dose chemotherapy (HDC) and autologous stem cell transplant (ASCT) (page 6, Brief Summary), the method comprising administering a combination therapy to the patient, wherein the combination therapy comprises 16 mg/kg daratumumab, 25 mg lenalidomide and 40 mg dexamethasone, wherein 16 mg/kg daratumumab is administered weekly (once a week) on weeks 1 to 8 (cycles 1 to 2), then every other week (once in two weeks) for 16 weeks (cycles 3-6) (i.e. on weeks 9- 24), then every four weeks (once in four weeks) (from cycle 7 and beyond), 25 mg lenalidomide is administered daily on days 1-21 of each 28-day cycle (repeated 4-week cycles), and 40 mg dexamethasone is administered once a week (per week) (page 6, Detailed Description). Daratumumab is administered by intravenous infusion, Lenalidomide is administered orally and dexamethasone is administering orally or intravenously (page 7, Arms-Experimental). The treatment is compared with Lenalidomide and Dexamethasone (without daratumumab) (page 7, Arms-Active Comparator). 
The method of the prior art appears to be identical to the claimed method, as such would necessarily provide the same results as those recited in the claims (e.g. achieves an improved clinical efficacy endpoint when compared to a clinical efficacy endpoint achieved if the subject was administered a combination of lenalidomide and dexamethasone). The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the method of the prior art is not the same as the claimed method.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the claimed method is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).
Regarding claim 17-31 and 77-91 the daratumumab-containing drug product label (instructions for using the product) is not giving patentable weight. 
MPEP §2112.01 III states “Where the only difference between a prior art product and a claimed product is printed matter that is not functionally related to the product, the content of the printed matter will not distinguish the claimed product from the prior art. In re Ngai, 367 F.3d 1336, 1339, 70 USPQ2d 1862, 1864 (Fed. Cir. 2004) (Claim at issue was a kit requiring instructions and a buffer agent. The Federal Circuit held that the claim was anticipated by a prior art reference that taught a kit that included instructions and a buffer agent, even though the content of the instructions differed, explaining "[i]f we were to adopt [applicant’s] position, anyone could continue patenting a product indefinitely provided that they add a new instruction sheet to the product."). See also In re Gulack, 703 F.2d 1381, 1385-86, 217 USPQ 401, 404 (Fed. Cir. 1983)”.


Claim Rejections - 35 USC § 103
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 1-95 are rejected under 35 U.S.C. 103 as being unpatentable over Clinical Study NCT02252172 (version 45, posted date: 10/17/2017), in view of Prescribing Information of DARZALEX (Daratumumab) (pub. date: 11/2015) and Ahmadi et al. (US2017/0044265A1, pub. date: 2/16/2017).
Due to indefinite nature of claim 32, for this rejection, claim 32 is interpreted as being dependent from claim 31.
The teachings of Clinical Study NCT02252172 have been set forth above as they apply to claims 1-9, 17-31, 36-40, 44-48, 52-56, 60-64, 68-73 and 77-91.
Regarding claims 13-16, Clinical Study NCT02252172 does not disclose that daratumumab is provided for administration by a manufacturer of daratumumab in a single-dose vial comprising 100 mg daratumumab in 5 mL of solution or in a single-dose vial comprising 400 mg daratumumab in 20 mL of solution, wherein each single-dose vial comprising 100 mg daratumumab in 5 mL of solution contains 0.9 mg glacial acetic acid, 127.5 mg mannitol, 2 mg polysorbate 20, 14.8 mg sodium acetate trihydrate, 17.5 mg sodium chloride and water for injection, and each single-dose vial comprising 400 mg daratumumab in 20 mL of solution contains 400 mg daratumumab, 3.7 mg glacial acetic acid, 510 mg mannitol, 8 mg polysorbate 20, 59.3 mg sodium acetate trihydrate, 70.1 mg sodium chloride and water for injection, wherein daratumumab is diluted into 0.9% sodium chloride prior to administration.
Regarding claims 10-12, 41-43, 49-51, 57-59, 65-67 and 74-76, Clinical Study NCT02252172 does not teach that dexamethasone is administered as pre-medication on daratumumab administration days. 
Regarding claims 12, 43, 51, 59, 67, 68 and 76, Clinical Study NCT02252172 does not disclose that lenalidomide, dexamethasone or both lenalidomide and dexamethasone are self-administered.
Regarding claims 32-34 and 92-94, Clinical Study NCT02252172 does not disclose that daratumumab is produced in a mammalian cell line, the mammalian cell line is a Chinese hamster ovary (CHO) cell line, and the molecular weight of daratumumab is about 148 kDa.
Regarding claims 35 and 95, Clinical Study NCT02252172 does not disclose dexamethasone can be substituted for a dexamethasone equivalent, wherein the dexamethasone equivalent is methylprednisolone.
Prescribing Information of Daratumumab discloses that daratumumab is provided for administration by a manufacturer of daratumumab in a single-dose vial comprising 100 mg daratumumab in 5 mL of solution or in a single-dose vial comprising 400 mg daratumumab in 20 mL of solution, wherein each single-dose vial comprising 100 mg daratumumab in 5 mL of solution contains 0.9 mg glacial acetic acid, 127.5 mg mannitol, 2 mg polysorbate 20, 14.8 mg sodium acetate trihydrate, 17.5 mg sodium chloride and water for injection, and each single-dose vial comprising 400 mg daratumumab in 20 mL of solution contains 400 mg daratumumab, 3.7 mg glacial acetic acid, 510 mg mannitol, 8 mg polysorbate 20, 59.3 mg sodium acetate trihydrate, 70.1 mg sodium chloride and water for injection, wherein daratumumab is diluted into 0.9% sodium chloride prior to administration ((see pages 18 and 19 product label).
Prescribing Information of Daratumumab teaches administering pre-infusion medications to reduce the risk of infusion reaction to all patients approximately 1 hour prior to every infusion of daratumumab, wherein the pre-infusion medications include corticosteroid such as methylprednisone or equivalent dose of an intermediate-acting or long acting corticosteroid (page 3, Pre-infusion Medication). Prescribing information discloses that daratumumab is produced in mammalian cell line (Chinese Hamster Ovary (CHO)) and the molecular weight of daratumumab is about 148 kDa.
Ahmadi et al. teaches administration of 20 mg dexamethasone at dose of 20 mg before infusion of daratumumab as prophylaxis for infusion-related reactions ([0396]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used daratumumab described in the Prescribing Information in the method of Clinical Study NCT02252172. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the Prescribing Information discloses in detail how to use the commercially available daratumumab to treat patients having myeloma.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Clinical Study NCT02252172 to administer corticosteroid such as methylprednisone or dexamethasone as premedication for daratumumab in view of Prescribing Information and Ahmadi. One of ordinary skill in the art would have been motivated to do so because Prescribing Information teaches administering pre-infusion medications to reduce the risk of infusion reaction to all patients approximately 1 hour prior to every infusion of daratumumab, wherein the pre-infusion medications include corticosteroid such as methylprednisone or equivalent dose of an intermediate-acting or long acting corticosteroid (page 3, Pre-infusion Medication), and Ahmadi et al. teaches administration of dexamethasone before infusion as prophylaxis for infusion-related reactions ([0396]). One of ordinary skill in the art would have had a reasonable expectation of success because Clinical Study NCT02252172 teaches administering 40 mg dexamethasone and Ahmadi et al. teaches administration of dexamethasone before infusion as prophylaxis for infusion-related reactions ([0396]).
Regarding claims 12, 43, 51, 59, 67, 68 and 76, Clinical Study NCT02252172 teaches that lenalidomide is administered orally and dexamethasone is administering orally or intravenously (page 7, Arms-Experimental).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have self-administered lenalidomide and dexamethasone in view of Clinical Study NCT02252172. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because Clinical Study NCT02252172 teaches lenalidomide and/or dexamethasone are administered orally (page 7, Arms-Experimental).

Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 1-95 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of copending Application No. 16/830,763 (reference application), in view of Prescribing Information of DARZALEX (Daratumumab) (pub. date: 11/2015).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-35 of copending Application No. 16/830,763 (reference application) disclose a method of treating a subject with multiple myeloma, comprising: administering to the subject a pharmaceutical composition comprising daratumumab, in combination with lenalidomide and dexamethasone, wherein lenalidomide is administered at a dose of about 25 mg daily, dexamethasone is administered at a dose of between about 20 mg and about 40 mg weekly, the pharmaceutical composition, lenalidomide and dexamethasone are administered for one or more 28-day cycles, the pharmaceutical composition is administered once a week in the first and the second 28-day cycle, once in two weeks in the third, the fourth, the fifth and the sixth 28-day cycle, and thereafter once in four weeks in any subsequent 28-day cycle, lenalidomide is administered daily on days 1-21 in each 28-day cycle, dexamethasone is administered at a dose of 20 mg as a pre-infusion medication on the same day when the pharmaceutical composition is 85JBI6062USPSP 1 administered and optionally at a dose of 20 mg the day after the pharmaceutical composition is administered,  lenalidomide is administered orally, dexamethasone is administered orally or intravenously, lenalidomide is self-administered, dexamethasone is self-administered, multiple myeloma is newly diagnosed multiple myeloma.
Claims 1-35 of copending Application No. 16/830,763 (reference application) do not disclose that daratumumab is provided for administration by a manufacturer of daratumumab in a single-dose vial comprising 100 mg daratumumab in 5 mL of solution or in a single-dose vial comprising 400 mg daratumumab in 20 mL of solution, wherein each single-dose vial comprising 100 mg daratumumab in 5 mL of solution contains 0.9 mg glacial acetic acid, 127.5 mg mannitol, 2 mg polysorbate 20, 14.8 mg sodium acetate trihydrate, 17.5 mg sodium chloride and water for injection, and each single-dose vial comprising 400 mg daratumumab in 20 mL of solution contains 400 mg daratumumab, 3.7 mg glacial acetic acid, 510 mg mannitol, 8 mg polysorbate 20, 59.3 mg sodium acetate trihydrate, 70.1 mg sodium chloride and water for injection, wherein daratumumab is diluted into 0.9% sodium chloride prior to administration. Claims 1-35 of copending Application No. 16/830,763 (reference application) do not disclose that daratumumab is produced in a mammalian cell line, the mammalian cell line is a Chinese hamster ovary (CHO) cell line, and the molecular weight of daratumumab is about 148 kDa.
However these deficiencies are made up for in the teachings of Prescribing Information of Daratumumab
The teachings of Prescribing Information of Daratumumab have been set forth above. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used daratumumab described in the Prescribing Information in the claimed method of the copending application. One of ordinary skill in the art would have been motivated to do so with a reasonable expectation of success because the Prescribing Information discloses in detail how to use the commercially available daratumumab to treat patients having myeloma.
  
Conclusion
16.	No claims are allowed.
17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643